In a proceeding under section 50-e of the General Municipal Law for leave to amend a notice of claim dated July 7, 1967 by setting forth that the date of the subject accident was March 31, 1967 instead of April 30, 1967 and to further permit the filing thereof nunc pro tunc as of June 29, 1967, the City of New York appeals from an order of the Supreme Court, Queens County, dated January 3, 1968, which granted the application. Order reversed, on the law and the facts, with $10 costs and disbursements, and application denied, without costs. The affidavits submitted in support of the application disclose that the failure to serve the notice of claim within the 90-day period prescribed by statute was not by reason of the fact that the claimant was mentally or physically incapacitated but was due rather to inadvertence on his part and the fact that his attorney was misinformed as to the date of the accident (Matter of Gugliotto v. City of Neto York, 10 A D 2d 986, affd. 9 N Y 2d 738). Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.